
	
		II
		110th CONGRESS
		2d Session
		S. 3608
		IN THE SENATE OF THE UNITED STATES
		
			September 26
			 (legislative day, September 17), 2008
			Ms. Cantwell (for
			 herself, Ms. Murkowski,
			 Mrs. Murray, Mr. Wyden, Mrs.
			 Boxer, Mrs. Feinstein,
			 Mr. Smith, and Mr. Stevens) introduced the following bill; which
			 was read twice and referred to the Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To establish a Salmon Stronghold Partnership program to
		  protect wild Pacific salmon and for other purposes.
	
	
		1.Short
			 title; table of contents
			(a)Short
			 titleThis Act may be cited
			 as the Pacific Salmon Stronghold
			 Conservation Act of 2008.
			(b)Table of
			 contentsThe table of
			 contents for this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					Sec. 2. Findings; purposes.
					Sec. 3. Definitions.
					Sec. 4. Establishment of Salmon Stronghold Partnership
				Board.
					Sec. 5. Information and assessment.
					Sec. 6. Salmon stronghold watershed grants and technical
				assistance program.
					Sec. 7. Conservation of salmon strongholds on Federal
				land.
					Sec. 8. Conditions relating to salmon stronghold conservation
				projects.
					Sec. 9. Allocation of amounts.
					Sec. 10. Accountability and reporting.
					Sec. 11. Regulations.
					Sec. 12. Limitations.
					Sec. 13. Private property protection.
				
			2.Findings;
			 purposes
			(a)FindingsCongress
			 finds that—
				(1)salmon are a
			 central part of the culture, economy, and environment of Western North
			 America;
				(2)economic
			 activities relating to salmon generate billions of dollars of economic activity
			 and provide thousands of jobs;
				(3)during the
			 anticipated rapid environmental change during the several decade period
			 beginning on the date of enactment of this Act, maintaining key ecosystem
			 processes and functions, population abundance, and genetic integrity are vital
			 to ensuring the health of salmon populations;
				(4)salmon
			 strongholds provide critical production zones for commercial and recreational
			 fisheries;
				(5)taking into
			 consideration the frequency of fisheries collapses during the period
			 immediately preceding the date of enactment of this Act, conserving core
			 centers of abundance, productivity, and diversity is vital to sustain salmon
			 populations and fisheries into the future;
				(6)measures being
			 undertaken as of the date of enactment of this Act to recover threatened or
			 endangered salmon stocks are vital, but must be complemented by identifying and
			 sustaining core centers of abundance, productivity, and diversity in the
			 healthiest remaining salmon ecosystems throughout the salmon range; and
				(7)greater
			 coordination between public and private actors can assist salmon strongholds by
			 marshaling and focusing resources on high priority protection and restoration
			 actions.
				(b)PurposesThe
			 purposes of this Act are—
				(1)to expand Federal
			 support for the protection and restoration of the healthiest remaining salmon
			 strongholds in North America to sustain core centers of salmon abundance,
			 productivity, and diversity in order to prevent decline of salmon
			 populations—
					(A)in the States of
			 Washington, Idaho, Oregon, and California, by focusing resources on
			 cooperative, incentive-based efforts to protect the roughly 20 percent of
			 salmon habitat that supports approximately 2/3 of salmon
			 abundance; and
					(B)in the State of
			 Alaska, a regional stronghold that produces over 1/3 of
			 all Pacific salmon, by increasing resources available to public and private
			 organizations working cooperatively to protect regional core centers of salmon
			 abundance and diversity;
					(2)to obtain
			 long-term funding for implementation of salmon stronghold strategies, including
			 the bundling and delivery of incentive-based conservation measures;
				(3)to promote
			 economic co-benefits associated with healthy and restored salmon stronghold
			 habitat, including flood protection, recreation, water quantity and quality,
			 climate benefits, and other ecosystem services; and
				(4)to accelerate as
			 applicable the implementation of recovery plans for salmon populations listed
			 as threatened or endangered under the Endangered Species Act of 1973 (16 U.S.C.
			 1531 et seq.) within salmon strongholds.
				3.DefinitionsIn this Act:
			(1)AdministratorThe
			 term Administrator means the Assistant Administrator for the
			 National Marine Fisheries Service of the National Oceanic and Atmospheric
			 Administration.
			(2)BoardThe
			 term Board means the Salmon Stronghold Partnership Board
			 established under section 4(a).
			(3)CharterThe
			 term Charter means the charter developed under section
			 4(g).
			(4)DirectorThe
			 term Director means the Director of the United States Fish and
			 Wildlife Service.
			(5)Ecosystem
			 servicesThe term ecosystem services means an
			 ecological benefit generated from a healthy, functioning ecosystem, including
			 clean water, pollutant filtration, regulation of river flow, prevention of soil
			 erosion, regulation of climate, and fish production.
			(6)ProgramThe
			 term program means the salmon stronghold watershed grants and
			 technical assistance program established under section 6(a).
			(7)SalmonThe
			 term salmon means any of the wild anadromous Oncorhynchus species
			 in the Western United States, including—
				(A)chum salmon
			 (Oncorhynchus keta);
				(B)pink salmon
			 (Oncorhynchus gorbuscha);
				(C)sockeye salmon
			 (Oncorhynchus nerka);
				(D)chinook salmon
			 (Oncorhynchus tshawytscha);
				(E)coho salmon
			 (Oncorhynchus kisutch); and
				(F)steelhead trout
			 (Oncorhynchus mykiss).
				(8)Salmon
			 strongholdThe term salmon stronghold means all or
			 part of a watershed that meets biological criteria for abundance, productivity,
			 diversity (life history and run timing), habitat quality, or other biological
			 attributes important to sustaining viable populations of salmon throughout the
			 salmon range.
			(9)Salmon
			 stronghold partnershipThe term Salmon Stronghold
			 Partnership means a cooperative, incentive-based, public-private
			 partnership between Federal, State, tribal, private, and non-governmental
			 organizations working across political boundaries, government jurisdictions,
			 and land ownerships to identify and protect salmon strongholds.
			(10)SecretaryExcept
			 as otherwise provided, the term Secretary means the Secretary of
			 Commerce.
			4.Establishment of
			 Salmon Stronghold Partnership Board
			(a)EstablishmentThere
			 is established a Board to be known as the “Salmon Stronghold Partnership
			 Board”.
			(b)MembershipThe
			 members of the Board shall include members from Federal, State, tribal, and
			 non-governmental organizations, and other entities with significant resources
			 regionally dedicated to protection of wild salmon ecosystems, including—
				(1)one
			 representative from each of—
					(A)the National
			 Oceanic and Atmospheric Administration;
					(B)the United States
			 Fish and Wildlife Service;
					(C)the Forest
			 Service;
					(D)the Environmental
			 Protection Agency;
					(E)the Bonneville
			 Power Administration;
					(F)the Bureau of
			 Land Management; and
					(G)the Northwest
			 Power and Conservation Council;
					(2)State
			 representatives from the Governor’s Office or the appropriate natural resource
			 agencies, as determined by the Board, from each of the States of—
					(A)Oregon;
					(B)Washington;
					(C)California;
					(D)Idaho; and
					(E)Alaska;
					(3)three
			 representatives from West Coast Indian tribes;
				(4)one
			 representative from each of 3 non-governmental organizations selected by the
			 Board; and
				(5)any other members
			 that the Board determines are appropriate.
				(c)Board
			 consultationThe Board may seek expertise from fisheries experts
			 from appropriate agencies or universities.
			(d)Meetings
				(1)FrequencyNot
			 less frequently than 3 times each year, the Board shall hold Salmon Stronghold
			 Partnership meetings to provide opportunities for input from a broader set of
			 stakeholders.
				(2)NoticePrior
			 to each Salmon Stronghold Partnership meeting, the Board shall give timely
			 notice of the meeting to the public and to the government of each county in
			 which a salmon stronghold is identified by the Board.
				(e)ChairpersonThe
			 Board shall nominate and select a Chairperson from among the members of the
			 Board.
			(f)CommitteesThe
			 Board may establish standing or ad hoc committees, including a science advisory
			 committee.
			(g)CharterThe
			 Board shall develop a written Charter that—
				(1)provides for the
			 members of the Board described in subsection (b);
				(2)may be signed by
			 a broad range of partners, to reflect a shared understanding of the purposes,
			 intent, and governance framework of the Salmon Stronghold Partnership;
			 and
				(3)shall
			 include—
					(A)a description of
			 the process for identifying salmon strongholds; and
					(B)the process for
			 reviewing and selecting watershed grants under section 6, including—
						(i)the
			 number of years for which grants can be issued;
						(ii)the process for
			 renewing grants;
						(iii)a
			 description of grant eligibility;
						(iv)reporting
			 requirements for selected projects; and
						(v)criteria for
			 evaluation of the success of a project.
						(h)Federal
			 Advisory Committee ActThe Federal Advisory Committee Act (5
			 U.S.C. App.) shall not apply to the Board.
			5.Information and
			 assessmentThe Administrator
			 shall carry out specific information and assessment functions associated with
			 the network of salmon strongholds, in coordination with other regional salmon
			 efforts, including—
			(1)triennial
			 assessment of status and trends in network sites;
			(2)geographic
			 information system and mapping support to facilitate conservation
			 planning;
			(3)development and
			 application of models and other tools to identify highest value conservation
			 actions within salmon strongholds; and
			(4)measurement of
			 the effectiveness of the Salmon Stronghold Partnership activities.
			6.Salmon
			 stronghold watershed grants and technical assistance program
			(a)In
			 generalThe Administrator, in
			 consultation with the Director, shall establish a salmon stronghold watershed
			 grants and technical assistance program, as described in this section.
			(b)PurposeThe
			 purpose of the program shall be to support salmon stronghold protection and
			 restoration activities, including—
				(1)to fund the
			 administration of the Salmon Stronghold Partnership in carrying out the
			 Charter;
				(2)to encourage
			 cooperation among the entities represented on the Board, local authorities, and
			 private entities to establish a network of salmon strongholds, and assist
			 locally in specific actions that support the Salmon Stronghold
			 Partnership;
				(3)to work with
			 entities represented on the Board—
					(A)to develop
			 strategies focusing on the highest value salmon conservation actions in salmon
			 strongholds; and
					(B)in addition to
			 protection actions, including voluntary acquisitions and easements, to provide
			 financial assistance to the Salmon Stronghold Partnership to develop innovative
			 financial mechanisms to increase local economic opportunities and resources for
			 actions or practices that provide long-term or permanent protection and
			 maintain key ecosystem services in salmon strongholds, including—
						(i)approaches to
			 explore a payment for ecosystem services model that values and compensates
			 individuals or groups for actions taken, or not taken, and that preserves,
			 increases, or maintains key ecosystem services; and
						(ii)carrying out
			 several demonstration projects designed for specific salmon strongholds;
						(4)to maintain a
			 forum to share best practices and approaches, employ consistent and comparable
			 metrics, and monitor, evaluate, and report regional status and trends of salmon
			 ecosystems in coordination with related regional and State efforts;
				(5)to carry out
			 activities and existing conservation programs in, and across, salmon
			 strongholds on a regional scale to achieve the goals of the Salmon Stronghold
			 Partnership;
				(6)to develop and
			 make information available to the public pertaining to the Salmon Stronghold
			 Partnership; and
				(7)to conduct
			 education outreach to the public to encourage increased stewardship of salmon
			 strongholds.
				(c)Selection
				(1)Administration
			 and selectionThe Administrator, in consultation with the Board,
			 shall establish a process to select grant applicants and administer the grants
			 made under this section.
				(2)Criteria for
			 approvalSubject to
			 subsection (d), a project may be approved to receive a grant under this section
			 if—
					(A)the project contributes to the protection
			 and restoration of salmon;
					(B)the project meets
			 criteria regarding geographic and programmatic parameters for strategic
			 investments in Salmon Strongholds, as identified and periodically revised by
			 the Board preceding each grant review process; and
					(C)the project—
						(i)(I)addresses a key factor
			 limiting or threatening to limit abundance, productivity, diversity, habitat
			 quality, or other biological attributes important to sustaining viable wild
			 salmon populations within a Salmon Stronghold; or
							(II)a programmatic action that supports the
			 Salmon Stronghold Partnership;
							(ii)addresses major limiting factors to healthy
			 ecosystem processes or sustainable fisheries management; and
						(iii)has the potential for major conservation
			 benefits and potentially exportable results.
						(d)Acquisition of
			 real property interestsNo project that will result in the
			 acquisition by the Secretary or the Secretary of the Interior of any land or
			 interest in land, in whole or in part, may receive funds under this Act unless
			 the project is consistent with the purposes of this Act.
			(e)Project
			 reportingEach grantee under
			 this section shall provide periodic reports to the Administrator that include
			 such information as the Administrator may require to evaluate the progress and
			 success of the project.
			(f)StaffSubject
			 to the availability of appropriations, the Administrator may hire such
			 additional full-time employees as are necessary to carry out this Act.
			(g)Authorization
			 of appropriations
				(1)GrantsThere
			 is authorized to be appropriated to the Administrator, to be distributed by the
			 National Fish and Wildlife Foundation as a fiscal agent, to provide grants
			 under this section $15,000,000 for each of fiscal years 2009 through 2013, to
			 remain available until expended.
				(2)Technical
			 assistanceFor each of fiscal years 2009 through 2013, there is
			 authorized to be appropriated to the Administrator an additional $300,000 to
			 carry out this section and section 5, to remain available until
			 expended.
				7.Conservation of
			 salmon strongholds on Federal landThe head of each Federal agency responsible
			 for acquiring, managing, or disposing of Federal land in salmon strongholds
			 shall, to the extent consistent with the mission of the agency and existing
			 statutory authorities, cooperate with the Administrator and the Director
			 to—
			(1)conserve salmon
			 strongholds; and
			(2)effectively
			 coordinate and streamline delivery of overlapping incentive-based programs
			 affecting salmon strongholds within the land of each agency.
			8.Conditions
			 relating to salmon stronghold conservation projects
			(a)In
			 generalNo land or interest in land, acquired in whole or in part
			 by 1 or both of the Secretaries with Federal funds made available under this
			 Act to carry out salmon stronghold conservation projects may be conveyed to a
			 State, other public agency, or other entity unless—
				(1)the Secretaries
			 determine that the State, agency, or other entity is committed to undertake the
			 management of the property being transferred in accordance with this Act;
			 and
				(2)the deed or other
			 instrument of transfer contains provisions for the reversion of the title to
			 the property to the United States if the State, agency, or other entity fails
			 to manage the property in accordance with this Act.
				(b)RequirementAny
			 real property interest conveyed under this section shall be subject to such
			 terms and conditions as will ensure, to the maximum extent practicable, that
			 the interest will be administered for the long-term conservation and management
			 of the applicable aquatic ecosystem and the fish and wildlife dependent on that
			 ecosystem.
			9.Allocation of
			 amounts
			(a)Federal
			 share
				(1)Non-Federal
			 landFor any fiscal year, the Federal share of carrying out a
			 salmon stronghold conservation project that receives funds under section 6 on
			 non-Federal land shall not exceed 50 percent of the costs of the
			 project.
				(2)Federal
			 landFor any fiscal year, the Federal share of carrying out a
			 salmon stronghold conservation project that receives funds under section 6 on
			 Federal land, including the acquisition of inholdings, may be up to 100 percent
			 of the costs of the project.
				(b)Non-Federal
			 share
				(1)In
			 generalSubject to paragraph (2), the non-Federal share of the
			 cost of a project that receives funds under section 6 may not be derived from
			 Federal grant programs, but may include in-kind contributions and cash.
				(2)Bonneville
			 Power AdministrationAny amounts provided by the Bonneville Power
			 Administration directly or through a grant to another entity shall be credited
			 toward the non-Federal share of the cost of the project.
				(c)Provision of
			 fundingIn carrying out this Act, the Secretary may—
				(1)consistent with a
			 recommendation of the Board and notwithstanding sections 6304 and 6305 of title
			 31, United States Code, and the Federal Financial Assistance Management
			 Improvement Act of 1999 (31 U.S.C. 6101 note; Public Law 106–107), enter into
			 cooperative agreements, contracts, and grants;
				(2)notwithstanding
			 any other provision of law, apply for, accept, and use grants from any person
			 to carry out the purposes of this Act; and
				(3)make funds
			 available to any Federal agency to be used by the agency to award financial
			 assistance for any salmon stronghold protection, restoration, and enhancement
			 project that the Secretary determines to be consistent with this Act.
				(d)Donations
				(1)In
			 generalThe Secretary may—
					(A)enter into an
			 agreement with any organization described in section 501(c)(3) of the Internal
			 Revenue Code of 1986 to authorize the organization to carry out activities
			 under this Act; and
					(B)accept donations
			 of funds or services for use in carrying out this Act.
					(2)PropertyThe
			 Secretary of the Interior may accept donations of property for use in carrying
			 out this Act.
				(3)Use of
			 donationsDonations accepted under this section—
					(A)shall be
			 considered to be gifts or bequests to, or for the use of, the United States;
			 and
					(B)may be used
			 directly by the Secretary (or, in the case of donated property under paragraph
			 (2), the Secretary of the Interior) or provided to other Federal agencies
			 through interagency agreements.
					(e)Interagency
			 financingThe Secretary may participate in interagency financing,
			 including receiving appropriated funds from other agencies to carry out this
			 Act.
			10.Accountability
			 and reportingNot less
			 frequently than once every 3 years, the Administrator and the Director shall
			 jointly submit to Congress a report describing the activities carried out under
			 this Act, including any legislative recommendations relating to the Salmon
			 Stronghold Partnership.
		11.Regulations
		The Secretary may promulgate regulations to
			 carry out this Act.
		12.LimitationsNothing in this Act may be construed—
			(1)to create a
			 reserved water right, express or implied, in the United States for any purpose,
			 or affect any water right in existence on the date of enactment of this
			 Act;
			(2)to affect any
			 Federal or State law in existence on the date of enactment of this Act
			 regarding water quality or water quantity;
			(3)to affect the
			 authority, jurisdiction, or responsibility of any agency or department of the
			 United States or of a State to manage, control, or regulate fish and resident
			 wildlife under a Federal or State law (including regulations);
			(4)to authorize the
			 Secretary or the Secretary of Interior to control or regulate hunting or
			 fishing under State law;
			(5)to abrogate,
			 abridge, affect, modify, supersede, or otherwise alter any right of a federally
			 recognized Indian tribe under any law (including regulations); or
			(6)to diminish or
			 affect the ability of the Secretary or the Secretary of Interior to join the
			 adjudication of rights to the use of water pursuant to subsections (a), (b), or
			 (c) of section 208 of the Department of Justice Appropriation Act, 1953 (43
			 U.S.C. 666).
			13.Private
			 property protectionNo Federal
			 funds made available to carry out this Act may be used to acquire any real
			 property or any interest in any real property without the written consent of
			 the 1 or more owners of the property or interest in property.
		
